


EXHIBIT 10.54


TERMS OF DEFERRED STOCK UNIT AWARD AGREEMENT WITH CERTAIN EXECUTIVE OFFICERS


The form of Deferred Stock Unit Award Agreement (the “Agreement”), filed as
Exhibit 10.6 to the Registrant's Quarterly Report on Form 10-Q for the quarterly
period ended June 30, 2008, contains blanks where the executive's name, target
number of shares, grant date, vesting date, performance period, shortened
performance period start date, and months in term provided under the Agreement
vary for each executive.


On January 22, 2013, performance share awards were granted providing certain
executives the opportunity to earn common stock, the number of which is
determined pursuant to, and subject to the attainment of, performance goals. The
performance share awards were granted with a term of 36 months and vest on
January 22, 2016. The awards shortened performance period start date was
January 1, 2013 thereby making the performance period January 1, 2013 through
December 31, 2015. The target number of shares for each executive awarded
performance shares on January 22, 2013 is listed below.




Executive Officer
Target number of shares
Joseph J. MarcAurele
10,675
David V. Devault
4,300
Stephen M. Bessette
3,600
James M. Hagerty
3,625
Galan G. Daukas
4,925
Mark K.W. Gim
2,775
Barbara J. Perino
2,725
Kristen L. DiSanto
2,450







